DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. , filed 12/13/2021, with respect to the rejection of Claims 1-10 under 35 U.S.C. 103 as being unpatentable over WO 2006/038708 A1 via its US English equivalent US 2008/0000555 A1 of Nonaka have been fully considered and are persuasive.  The rejection of 09/16/2021 has been withdrawn. 
Applicant’s arguments, see pp. 1-7, filed 12/13/2021, with respect to the rejection of Claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 9,605,329 B2 of Nonaka (US’329) have been fully considered and are persuasive.  The rejection of 09/16/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hailey R. Bureau, Ph. D. on February 10, 2022.

The application has been amended as follows: 
Please AMEND claim 1 as follows.
Claim 1. A cold-rolled steel sheet comprising, by mass %:
C: 0.030% to 0.150%;
Si: 0.010% to 1.000%;
Mn: 0.50% or more and less than 1.50%;
P: 0.001% to 0.060%;
S: 0.001% to 0.010%;
N: 0.0005% to 0.0100%;
Al: 0.010% to 0.050%;
optionally at least one of B: 0.0005% to 0.0020%, Mo: 0.01% to 0.50%, Cr: 0.01% to 0.50%, V: 0.001% to 0.100%, Ti: 0.001% to 0.100%, Nb: 0.001% to 0.050%, Ni: 0.01% to 1.00%, Cu: 0.01% to 1.00% Ca: 0.0005% to 0.0050%, and REM: 0.0005% to 0.0050%; and










a balance of Fe and unavoidable impurities, wherein
when [C] is an amount of C by mass %, [Si] is an amount of Si by mass %, and [Mn] is an amount of Mn by mass %, a following expression (A) is satisfied,
the structure of the cold-rolled steel sheet consists of [[a]] 40% to 95% area fraction ferrite, [[a]] 5% to 60% area fraction martensite, and optionally one or more of [[a]] 10% or less area fraction pearlite, [[a]] 5% or less volume fraction retained austenite, and [[a]] less than 40% area fraction bainite, 

a total of the area fraction of the ferrite and the area fraction of the martensite is 60% or more,

a hardness of the martensite measured with a nanoindenter satisfies a following expression (H) and a following expression (I),
TS × λ which is a product of a tensile strength TS and a hole expansion ratio λ is 50000 MPa•% or more,
            
                (
                5
                 
                ×
                 
                [
                S
                i
                 
                ]
                +
                 
                [
                M
                n
                ]
                )
                /
                [
                C
                ]
                >
                10
            
        		(A),
            
                H
                20
                 
                /
                 
                H
                10
                <
                1.10
            
        			(H),
            
                σ
                H
                M
                0
                <
                20
            
        				(I), and
the H10 is an average hardness of the martensite in a surface portion of a sheet thickness, the surface portion is an area having a width of 200 μm in a thickness direction from an outermost layer, the H20 is an average hardness of the martensite in a central portion of the sheet thickness, the central portion is an area having a width of 200 μm in the thickness direction at a center of the sheet thickness, and the σHM0 is a variance of the average hardness of the martensite in the central portion of the sheet thickness.


Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely independent claim 1, require(s) a cold-rolled steel sheet having:  i) a specific compositional range for its constituent elements wherein constituents C, Si and Mn further satisfy formulaic expression (A), ii) a closed microstructure consisting of 40% to 95% area fraction ferrite, 5% to 60% area fraction martensite, and optionally one or more of 10% or less area fraction pearlite, 5% or less volume fraction retained austenite, and less than 40% area fraction bainite, wherein the total the ferrite and the martensite is 60% or more area fraction, iii) q hardness of the martensite satisfying expressions (H) and (I) and iv) the product of a tensile strength TS and a hole expansion ratio λ being 50000 MPa•% or more.
The prior art of record, WO 2006/038708 A1 via its US English equivalent US 2008/0000555 A1 of Nonaka (US’555), teaches the steel has a composition wherein the claimed ranges of the constituent elements  of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. However, the prior art further teaches that its steel has [0009] “a microstructure comprised of ferrite with an area fraction of 10 to 85% and residual austenite with a volume fraction of 1 to 10%, an area fraction of 10% to 60% of tempered martensite, and a balance of bainite.” [0040] “Note that the bainite of the remaining structure can include untempered martensite in an area fraction of 10% or less with respect to the entire structure without any major effect on the quality.” However, instant claims require a closed microstructure consisting of 40% to 95% area fraction ferrite, 5% to 60% area fraction martensite, and optionally one or more of 10% or less area fraction pearlite, 5% or less volume fraction retained austenite, and less than 40% area fraction bainite, which means that the instant microstructure is distinct from that of the prior art as the prior art requires a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733